Citation Nr: 0500444	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  03-20 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for chronic headaches, with 
dizziness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945 and from June 1947 to June 1950.  His service 
record shows that he is a recipient of the Purple Heart Medal 
with one Oak Leaf Cluster for wounds received in combat 
during World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to service connection for chronic headaches, with 
dizziness.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the November 2003 RO hearing the veteran testified that 
his headaches with dizziness were related to the concussion 
he suffered during service.  He also believed that it was 
possible that his headaches were related to his service 
connected ear disabilities.  The Board notes that the veteran 
has been examined by the VA with regard to his ear 
disabilities on at least two occasions.  He was also afforded 
a VA neurological examination in March 2001 with regard to 
residuals of a concussion.  However, the March 2001 
neurological examiner did not appear to have reviewed the 
veteran's claims file.  An examination should include a 
review of "the records of prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121 (1991), 
which required that the records of prior treatment be taken 
into account at the time of an evaluation.  See also 
VAOPGCPREC 20-95 (July 14, 1995).  

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the AMC, in Washington, DC, 
for the following development:

1.  Afford the veteran a VA neurological 
examination to determine the existence of 
any headache disability.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  

2.  The neurological examiner is 
requested to provide a diagnosis of a 
current headache disability, if any.  If 
the veteran has a current headache 
disability then the neurological examiner 
is requested to state the etiology of the 
headache disability, if possible, and to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current headache disability was incurred 
in or aggravated by service, or 
proximately due to or the result of a 
service-connected disease or injury.  The 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

3.  Following completion of the foregoing 
review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in 
full.  If any development is incomplete 
appropriate corrective action is to be 
implemented.  

4.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

